Fourth Court of Appeals
                                San Antonio, Texas
                                    November 2, 2015

                                   No. 04-15-00338-CV

                                   Arthur BUTCHER,
                                        Appellant

                                            v.

    CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board
                              d/b/a CPS Energy,
                                   Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-05172
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
      Appellant's motion for extension of time to file amended brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court